Case: 21-30270       Document: 00516327607           Page: 1      Date Filed: 05/20/2022




              United States Court of Appeals
                   for the Fifth Circuit                                    United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                               May 20, 2022
                                    No. 21-30270
                                                                              Lyle W. Cayce
                                  Summary Calendar                                 Clerk


   Edward Moses, Jr., Emperor of the American Empire also known as
   Christian Emperor D’Orleans,

                                                                Plaintiff—Appellant,

                                          versus

   John Bel Edwards, Louisiana Governor;
   Donald Trump, U. S. President; United States of America,

                                                              Defendants—Appellees.


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 6:21-CV-450


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Attorney Edward Moses, Jr., self-proclaimed “Emperor of the Amer-
   ican Empire,” also known as “Christian Emperor D’Orleans,” moves to
   appeal in forma pauperis (“IFP”) the dismissal of the removed complaint


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30270      Document: 00516327607           Page: 2     Date Filed: 05/20/2022




                                     No. 21-30270


   seeking a writ of quo warranto to challenge the right of the President and the
   Governor to hold their offices. Among various bizarre and frivolous asser-
   tions, Moses contends that, as Emperor of the American Empire and protec-
   tor of the “Tribe of [symbols] Moses,” he is entitled to the writ—and the
   offices—because the elections were invalid and the Government of the
   United States was dissolved by a coup d’état on January 6, 2021. The district
   court dismissed the complaint under Atakapa Indian de Creole Nation v.
   Louisiana, 943 F.3d 1004, 1006–07 (5th Cir. 2019), since the claims are
   frivolous.
          Because Moses raises no nonfrivolous issue for appeal, he fails to
   refute the district court’s certification that an appeal is not in good faith, and
   it is apparent that the appeal is meritless. See Baugh v. Taylor, 117 F.3d 197,
   202 & n.24 (5th Cir. 1997). The motion to appeal IFP is DENIED, and the
   appeal is DISMISSED as frivolous. See id.; 5th Cir. R. 42.2.
          In 2019, Moses was sanctioned $2500 by the Western District of
   Louisiana; he has since been reminded of his obligation as an attorney not to
   advance frivolous litigation under Federal Rule of Civil Procedure 11 and
   Louisiana’s Rules of Professional Conduct. In light of the apparent ineffec-
   tiveness of prior sanctions and warnings, we SANCTION Moses in the
   amount of $2500. We again remind him of his professional obligations, and
   we WARN him that filing or prosecuting frivolous litigation will result in
   additional sanctions.




                                           2